DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/30/2021 was filed prior to the mailing date of this action.  The submission complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a pair of projecting portions that is disposed such that the projecting portions interpose the first portion therebetween in a radial direction and face each other and that extends from an outer circumferential surface of the first portion to an outer circumferential surface of the second portion” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 5 further recite “and that extends” is unclear as to what the limitation “that” is intended to define.
Claims 2 and 5 recite the limitation "the valve body direction".  There is insufficient antecedent basis for this limitation in the claim.

Appropriate correction is required.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5 are rejected under 35 U.S.C. 102a1 as being anticipated by Phillips (US 3633421).    The claims being rejected as best understood based on the 112 rejections above.
Regarding claim 1, Phillips discloses a valve device comprising: a valve body (53) that has a valve chamber (the chamber within 53); tubular flow channels (16,18) that are in communication with the valve chamber and that are connected to the valve body; and a valve member (62,80,86) that is installed in the valve chamber and that switches between connections of the flow channels, wherein at least one flow channel (16) of the flow channels includes a first portion (14) that is connected to the valve body and that is linear, a second portion (18) that is connected at an angle (90 degrees) to the first portion and that is linear, a lid member (142,143) that is joined such that the lid member covers an opening of a tip end (upper end of 14 in Figure 2) of the first portion, and a pair of projecting portions (34 and 36) that is disposed such that the projecting portions interpose the first portion therebetween in a radial direction and face each other (the inner surfaces of 36,24 face each other, see section view Fig. 3) and that extends from an outer circumferential surface (132) of the first portion to an outer circumferential surface (40) of the second portion.  


    PNG
    media_image1.png
    894
    574
    media_image1.png
    Greyscale

 	Regarding claim 2, Phillips discloses the pair of projecting portions includes a planar surface portion (the inner vertical surfaces of 34,36 in Fig. 3 are planar) that faces the valve body direction (in this case the lower portions of 34,36 face body 53, as best understood). {00582460 }4Our ref.: OPUS-01Client's ref.: 18P0060US  

 	Regarding claim 4, Phillips discloses the pair of projecting portions protrudes toward a tip end (the left end of 18 near 57,62) of the second portion and is arranged nearer the tip end of the second portion than the first portion when viewed in an axial direction of the first portion (when considering the view of Fig. 2, the inner end faces are directly in line with the tip end of 18 near 57, as compared to the first portion where they are spaced from 12).  
 	Regarding claim 5, Phillips discloses a method for assembling a valve device that includes a valve body (53) that has a valve chamber (the chamber within 53), tubular flow channels (16,18) that are in communication with the valve chamber and that are connected to the valve body, and a valve member (62,80,86) that is installed in the valve chamber and that switches between connections of the flow channels, at least one flow channel (16) of the flow channels including a first portion (14) that is connected to the valve body and that is linear and a second portion (18) that is connected at an angle to the first portion and that is linear, the method comprising: supporting a planar surface portion (the bottom surface of 40) that faces the valve body direction and that is included in a pair of projecting portions (34 and 36) that is disposed such that the projecting portions {00582460 }5Our ref.: OPUS-01Client's ref.: 18P0060US interpose the first portion therebetween in a radial direction and face each other (the inner surfaces of 34, 36 face each other) and that extends from an outer circumferential surface (132) of the first portion to an outer circumferential surface (53) 
 	Regarding method claim 5, the device shown by Phillips will perform the method as recited in claim 5, during normal operational use of the device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references discloses similar manifold assemblies and devices with external reinforcement ribs, see US 20002/0047265to Karhu et al. and US 461,891 to Richardson.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 or via facsimile (571)273-2712.  The examiner can normally be reached on Monday-Friday (8:00AM-4:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 or Mary McManmon 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
/CRAIG J PRICE/           Primary Examiner, Art Unit 3753